Name: Council Regulation (EEC) No 2809/83 of 3 October 1983 imposing a definitive anti-dumping duty on certain imports of outboard motors originating in Japan and terminating the anti-dumping proceedings with regard to other imports of outboard motors originating in Japan
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 10 . 83 Official Journal of the European Communities No L 275/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2809/83 of 3 October 1983 imposing a definitive anti-dumping duty on certain imports of outboard motors originating in Japan and terminating the anti-dumping proceedings with regard to other imports of outboard motors originating in Japan Motor Company Ltd pursuant to a power of attorney, offered undertakings which were accepted by the Commission by Decision 83/452/EEC (4). (4) Honda Motor Company Ltd requested to be informed of certain facts and essential considera ­ tions on the basis of which it was intended to recommend definitive action and this request was granted . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3017/79 of 20 December 1979 on protection against dumped or subsidized imports from countries not members of the European Economic Community ('), as amended by Regulation (EEC) No 1 580/82 (2), and in particular Article 12 thereof, Having regard to the Commission 's proposal submitted after consultation of the Advisory Committee set up under the above Regulation . C. Dumping (5) No new evidence on dumping has been received since the imposition of the provisional duty and the Commission, therefore, considers its findings on dumping as set out in Regulation (EEC) No 1500/83 to be definitive . whereas : A. Provisional action D. Injury (6) No fresh evidence regarding injury to the Community industry has been submitted. (7) The Commission has therefore confirmed the conclusions on injury reached in Regulation (EEC) No 1500/83 . (8) In the Commission's view, therefore, the facts as finally determined show that the injury being caused by dumped imports of outboard motors up to and including 63 kW (85 hp) originating in Japan, taken in isolation from that caused by other factors, has to be considered as material . ( 1 ) The Commission, by Regulation (EEC) No 1500/83 (3), imposed a provisional anti-dumping duty on outboard motors up to and including 85 hp, originating in Japan . B. Subsequent procedure (2) Following the imposition of the provisional anti ­ dumping duty, most exporters, importers and Community producers concerned requested and were granted an opportunity to be heard by the Commission . All known exporters and most importers and Community producers also made written submissions making known their views on the duty. (3) Tohatsu Corporation, Suzuki Motor Company Ltd, Yamaha Motor Company Ltd and Marine Power Europe Inc ., the latter acting, with regard to Mariner outboard motors, on behalf of Yamaha E. Community interest (9) In view of the particularly serious difficulties facing the Comrftunity industry the Council has come to the conclusion that it is in the Commu ­ nity's interest that action be taken . (') OJ No L 339, 31 . 12 . 1979, p . 1 . 0 OJ No L 178, 22. 6 . 1982, p . 9 . (3 OJ No L 152, 10 . 6 . 1983, p . 18 . O OJ No L 247, 7 . 9 . 1983 , p. 18 . No L 275/2 8 . 10 . 83Official Journal of the European Communities ( 10) In these circumstances, protection of the Community's interests calls for the imposition of a definitive anti-dumping duty on all imports of outboard motors up to and including 63 kW (85 hp) from Japan, other than those of products manufactured and exported by Tohatsu Corpora ­ tion, Suzuki Motor Company Ltd and Yamaha Motor Company Ltd, the latter imports including those of Mariner outboard motors. F. Definitive duty ( 11 ) In the light of the above determination of facts the amount of the definitive anti-dumping duty should be the same as the amount of the provi ­ sional anti-dumping duty, that is 22 % of the cif price before duty except for imports of products manufactured and exported by Honda Motor Company Ltd in respect of which the rate of duty should be equal to 2 % . G. Collection of provisional duty (12) In view of the extent of the dumping and the injury caused to the Community industry the amounts secured by way of provisional anti ­ dumping duties should be collected in full with regard to all imports other than those of products manufactured and exported by Tohatsu Corpora ­ tion, Suzuki Motor Company Ltd and Yamaha Motor Company Ltd (including Mariner outboard motors) with regard to which the amounts secured should be collected only for products released for free circulation in the Community before 1 September 1983 , being the date of entry into force of the undertakings given by those companies . HAS ADOPTED THIS REGULATION : Article 1 1 . A definitive anti-dumping duty is hereby imposed on imports of outboard motors up to and including 63 kW (85 hp) falling within subheading ex 84.06 B of the Common Customs Tariff, correspon ­ ding to NIMEXE codes 84.06-10 and ex 84.06-12, originating in Japan. 2. Imports of products manufactured and exported by Tohatsu Corporation, Suzuki Motor Company Ltd and Yamaha Motor Company Ltd including Mariner outboard motors are excluded from the scope of this anti-dumping duty. 3 . The amount of the duty shall be equal to 22 % of the cif price before duty, except for imports of products manufactured and exported by Honda Motor Company Ltd, in respect of which the rate of duty shall be equal to 2 % . 4. The provisions in force with regard to customs duties shall apply to the said duty. Article 2 The sums secured by way of provisional anti-dumping duty under Regulation (EEC) No 1500/83 shall be definitely collected with regard to all imports other than those of products manufactured and exported by Tohatsu Corporation , Suzuki Motor Company Ltd and Yamaha Motor Company Ltd (including the Mariner outboard motors) with regard to which the sums secured shall be collected only for products released for free circulation in the Community before 1 September 1983 . Article 3 The anti-dumping proceeding is hereby terminated with regard to imports of outboard motors originating in Japan and manufactured by Tohatsu Corporation, Suzuki Motor Company Ltd and Yamaha Motor Company Ltd (including the Mariner outboard motors). Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 3 October 1983 . For the Council The President C. SIMITIS